UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22584 Guggenheim Equal Weight Enhanced Equity Income Fund (Exact name of registrant as specified in charter) 227 W. Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 W. Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – March 31, 2015 Item 1.Schedule of Investments. Attached hereto. Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2015 Shares Value COMMON STOCKS† - 127.0% Consumer, Non-cyclical - 25.3% Kraft Foods Group, Inc.1,* $ General Mills, Inc.1 ADT Corp.1 ConAgra Foods, Inc.1 McCormick & Company, Inc.1 AmerisourceBergen Corp. — ClassA1 Humana, Inc.1 Moody's Corp.1 Boston Scientific Corp.1,* Western Union Co.1 Express Scripts Holding Co.1,* Kellogg Co.1 Coca-Cola Enterprises, Inc.1 Cigna Corp.1 Edwards Lifesciences Corp.1,* Regeneron Pharmaceuticals, Inc.1,* Quest Diagnostics, Inc.1 HCA Holdings, Inc. Tenet Healthcare Corp.1 Mondelez International, Inc. — ClassA1 JM Smucker Co.1 Eli Lilly & Co.1 United Rentals, Inc.* Amgen, Inc.1 Estee Lauder Companies, Inc. — ClassA1 Universal Health Services, Inc. — ClassB Quanta Services, Inc.1* Anthem, Inc.1 Hormel Foods Corp.1 Endo International plc* Campbell Soup Co.1 UnitedHealth Group, Inc.1 Cardinal Health, Inc.1 Henry Schein, Inc.* Archer-Daniels-Midland Co.1 Tyson Foods, Inc. — ClassA1 Aetna, Inc.1 Intuitive Surgical, Inc.1,* Dr Pepper Snapple Group1 Pfizer, Inc.1 Merck & Company, Inc.1 Monster Beverage Corp.1,* Biogen, Inc.1,* Mallinckrodt plc1,* Medtronic plc1 Brown-Forman Corp. — ClassB1 Laboratory Corporation of America Holdings1,* Avery Dennison Corp.1 Baxter International, Inc.1 Coca-Cola Co.1 Clorox Co.1 Equifax, Inc.1 Johnson & Johnson1 Shares Value COMMON STOCKS† - 127.0% (continued) Consumer, Non-cyclical - 25.3% (continued) PepsiCo, Inc.1 $ Colgate-Palmolive Co.1 Becton Dickinson and Co.1 Kimberly-Clark Corp1 Mead Johnson Nutrition Co. — ClassA1 Zimmer Holdings, Inc.1 Stryker Corp.1 Hershey Co.1 CR Bard, Inc.1 AbbVie, Inc.1 H&R Block, Inc.1 Varian Medical Systems, Inc.1 McKesson Corp.1 DENTSPLY International, Inc.1 Total System Services, Inc.1 Patterson Companies, Inc.1 DaVita HealthCare Partners, Inc. 1,* Robert Half International, Inc.1 Kroger Co.1 Hospira, Inc.1,* Procter & Gamble Co.1 Constellation Brands, Inc. — ClassA1 Automatic Data Processing, Inc. 1,* Zoetis, Inc. Danaher Corp.1 Actavis plc1,* Perrigo Company plc1 Mylan N.V.1 Molson Coors Brewing Co. — ClassB1 McGraw Hill Financial, Inc.1 Cintas Corp.1 Abbott Laboratories1 St. Jude Medical, Inc.1 Reynolds American, Inc.1 Gilead Sciences, Inc.1,* MasterCard, Inc. — ClassA1 Alexion Pharmaceuticals, Inc.1,* Celgene Corp.1,* Sysco Corp.1 Lorillard, Inc.1 Altria Group, Inc.1 Philip Morris International, Inc.1 Bristol-Myers Squibb Co.1 Whole Foods Market, Inc.1 Vertex Pharmaceuticals, Inc.* Keurig Green Mountain, Inc.1 Total Consumer, Non-cyclical Financial - 21.1% CBRE Group, Inc. — ClassA1,* HCP, Inc.1 Simon Property Group, Inc.1 Vornado Realty Trust1 Navient Corp.1 Public Storage1 Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2015 Shares Value COMMON STOCKS† - 127.0% (continued) Financial - 21.1% (continued) Ventas, Inc.1 $ Boston Properties, Inc.1 Plum Creek Timber Company, Inc.1 Health Care REIT, Inc.1 Kimco Realty Corp.1 Aflac, Inc.1 Progressive Corp.1 Hudson City Bancorp, Inc.1 Prologis, Inc.1 Apartment Investment & Management Co. — ClassA1 Torchmark Corp.1 Allstate Corp.1 Loews Corp.1 AvalonBay Communities, Inc.1 E*TRADE Financial Corp.1,* Affiliated Managers Group1,* Intercontinental Exchange, Inc.1 Principal Financial Group, Inc.1 XL Group plc — ClassA1 M&T Bank Corp.1 Unum Group1 NASDAQ OMX Group, Inc.1 Travelers Companies, Inc.1 Equity Residential1 People's United Financial, Inc.1 Chubb Corp.1 SL Green Realty Corp. Essex Property Trust, Inc.1 Charles Schwab Corp.1 Cincinnati Financial Corp.1 Assurant, Inc.1 Weyerhaeuser Co.1 Berkshire Hathaway, Inc. — ClassB1,* BB&T Corp.1 State Street Corp.1 Marsh & McLennan Companies, Inc.1 American Tower Corp. - ClassA1 ACE Ltd.1 Lincoln National Corp.1 General Growth Properties, Inc1 BlackRock, Inc. — ClassA1 Hartford Financial Services Group, Inc.1 Genworth Financial, Inc. — ClassA1 Huntington Bancshares, Inc.1 JPMorgan Chase & Co.1 Goldman Sachs Group, Inc.1 Aon plc1 American International Group, Inc.1 Prudential Financial, Inc.1 Iron Mountain, Inc.1 Fifth Third Bancorp1 Visa, Inc. — ClassA1 Legg Mason, Inc.1 Shares Value COMMON STOCKS† - 127.0% (continued) Financial - 21.1% (continued) U.S. Bancorp1 $ T. Rowe Price Group, Inc.1 Capital One Financial Corp.1 MetLife, Inc.1 Invesco Ltd.1 Wells Fargo & Co.1 Bank of New York Mellon Corp1 Northern Trust Corp.1 Morgan Stanley1 Comerica, Inc.1 Ameriprise Financial, Inc.1 Zions Bancorporation1 CME Group, Inc. — ClassA1 Franklin Resources, Inc.1 KeyCorp1 PNC Financial Services Group, Inc.1 Crown Castle International Corp. Host Hotels & Resorts, Inc.1 American Express Co.1 SunTrust Banks, Inc.1 Citigroup, Inc.1 Bank of America Corp.1 Regions Financial Corp.1 Discover Financial Services1 Macerich Co.1 Total Financial Consumer, Cyclical - 18.4% Darden Restaurants, Inc.1 PVH Corp.1 CarMax, Inc.1,* DR Horton, Inc.1 Goodyear Tire & Rubber Co.1 American Airlines Group, Inc. Under Armour, Inc. — ClassA* PulteGroup, Inc.1 Kohl's Corp.1 Royal Caribbean Cruises Ltd.1 Carnival Corp.1 The Gap, Inc.1 Lennar Corp. — ClassA1 NIKE, Inc. — ClassB1 AutoNation, Inc.1,* AutoZone, Inc.1,* Hasbro, Inc.1 Mohawk Industries, Inc.1,* Delphi Automotive plc1 Target Corp.1 L Brands, Inc.1 Starwood Hotels & Resorts Worldwide, Inc.1 Johnson Controls, Inc.1 Harley-Davidson, Inc.1 VF Corp.1 TJX Companies, Inc.1 O'Reilly Automotive, Inc.1,* BorgWarner, Inc.1 Fossil Group, Inc.1,* Hanesbrands, Inc. Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2015 Shares Value COMMON STOCKS† - 127.0% (continued) Consumer, Cyclical - 18.4% (continued) Tiffany & Co.1 $ Harman International Industries, Inc.1 Macy's, Inc.1 Bed Bath & Beyond, Inc.1,* PACCAR, Inc.1 Whirlpool Corp.1 WW Grainger, Inc.1 Urban Outfitters, Inc.1,* Staples, Inc.1 Yum! Brands, Inc.1 Michael Kors Holdings Ltd.* Starbucks Corp.1 Fastenal Co.1 Costco Wholesale Corp.1 Dollar General Corp.1 Leggett & Platt, Inc.1 Newell Rubbermaid, Inc.1 Ralph Lauren Corp. — ClassA1 Walgreens Boots Alliance, Inc.1 McDonald's Corp.1 Wyndham Worldwide Corp.1 Coach, Inc.1 Wal-Mart Stores, Inc.1 Lowe's Companies, Inc.1 Nordstrom, Inc.1 CVS Health Corp.1 Family Dollar Stores, Inc.1 Ford Motor Co.1 Southwest Airlines Co.1 Ross Stores, Inc.1 Dollar Tree, Inc.1,* Wynn Resorts Ltd.1 Home Depot, Inc.1 Delta Air Lines, Inc.1 Genuine Parts Co.1 Tractor Supply Co. General Motors Co.1 Marriott International, Inc. — ClassA1 Chipotle Mexican Grill, Inc. — ClassA1,* GameStop Corp. — ClassA1 Best Buy Company, Inc.1 Mattel, Inc.1 Total Consumer, Cyclical Industrial - 16.1% PerkinElmer, Inc.1 Thermo Fisher Scientific, Inc.1 Allegion plc1 Jacobs Engineering Group, Inc1 Rockwell Automation, Inc.1 Textron, Inc.1 Rockwell Collins, Inc.1 Snap-on, Inc.1 Honeywell International, Inc.1 Roper Industries, Inc.1 Lockheed Martin Corp.1 Stericycle, Inc.1,* Shares Value COMMON STOCKS† - 127.0% (continued) Industrial - 16.1% (continued) Waters Corp.1,* $ General Dynamics Corp.1 Precision Castparts Corp.1 Raytheon Co.1 Emerson Electric Co.1 Tyco International plc1 Northrop Grumman Corp.1 Ball Corp.1 Owens-Illinois, Inc.1,* Eaton Corporation plc1 Ryder System, Inc.1 Waste Management, Inc.1 Amphenol Corp. — ClassA1 Agilent Technologies, Inc.1 3M Co.1 Ingersoll-Rand plc1 AMETEK, Inc.1 Xylem, Inc.1 Caterpillar, Inc.1 Masco Corp.1 Parker-Hannifin Corp.1 Fluor Corp.1 TE Connectivity Ltd.1 Pall Corp.1 L-3 Communications Holdings, Inc.1 Joy Global, Inc.1 Expeditors International of Washington, Inc.1 FLIR Systems, Inc.1 Flowserve Corp.1 Sealed Air Corp.1 CH Robinson Worldwide, Inc.1 Vulcan Materials Co.1 Cummins, Inc.1 Republic Services, Inc. — ClassA1 Illinois Tool Works, Inc.1 Stanley Black & Decker, Inc.1 General Electric Co.1 Boeing Co.1 Garmin Ltd.1 United Technologies Corp.1 Pentair plc1 Corning, Inc.1 Martin Marietta Materials, Inc.1 United Parcel Service, Inc. — ClassB1 Deere & Co.1 MeadWestvaco Corp.1 CSX Corp.1 Dover Corp.1 FedEx Corp.1 Norfolk Southern Corp.1 Union Pacific Corp.1 Kansas City Southern1 Total Industrial Technology - 11.6% Altera Corp.1 Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2015 Shares Value COMMON STOCKS† - 127.0% (continued) Technology - 11.6% (continued) Red Hat, Inc.1,* $ Analog Devices, Inc.1 Accenture plc — ClassA1 Xilinx, Inc.1 Electronic Arts, Inc.1,* Citrix Systems, Inc.1,* Skyworks Solutions, Inc. Teradata Corp.1,* Fidelity National Information Services, Inc.1 Cerner Corp.1,* International Business Machines Corp.1 Pitney Bowes, Inc.1 CA, Inc.1 salesforce.com, Inc.1,* Fiserv, Inc.1,* Cognizant Technology Solutions Corp. — ClassA1,* Oracle Corp.1 Avago Technologies Ltd.1 Intel Corp.1 QUALCOMM, Inc.1 Xerox Corp.1 Apple, Inc.1 Dun & Bradstreet Corp.1 Akamai Technologies, Inc.1,* Texas Instruments, Inc.1 Linear Technology Corp.1 Paychex, Inc.1 Intuit, Inc.1 Microchip Technology, Inc.1 EMC Corp.1 Microsoft Corp.1 Broadcom Corp. — ClassA1 Autodesk, Inc.1,* Computer Sciences Corp.1 Seagate Technology plc1 NetApp, Inc.1 Hewlett-Packard Co.1,* KLA-Tencor Corp.1 Adobe Systems, Inc.1,* Micron Technology, Inc.1 Western Digital Corp.1 Applied Materials, Inc.1 NVIDIA Corp.1 Lam Research Corp.1 SanDisk Corp.1 Total Technology Energy - 11.1% Range Resources Corp.1 Newfield Exploration Co.1,* Noble Energy, Inc.1 Williams Companies, Inc.1 Halliburton Co.1 Helmerich & Payne, Inc.1 Equities Corp.1 Valero Energy Corp.1 Baker Hughes, Inc.1 Transocean Ltd.1,* Shares Value COMMON STOCKS† - 127.0% (continued) Energy - 11.1% (continued) Cimarex Energy Co.1 $ ONEOK, Inc.1 EOG Resources, Inc.1 Spectra Energy Corp.1 Marathon Petroleum Corp.1 Tesoro Corp.1 Pioneer Natural Resources Co.1 Anadarko Petroleum Corp.1 Kinder Morgan, Inc.1 Noble Corporation plc1 Phillips 661 Cabot Oil & Gas Corp. ClassA1 CONSOL Energy, Inc.1 Cameron International Corp.1,* Devon Energy Corp.1 Southwestern Energy Co.1 Schlumberger Ltd.1 Chevron Corp.1 Ensco plc — ClassA1 Chesapeake Energy Corp.1 QEP Resources, Inc.1 National Oilwell Varco, Inc.1 Apache Corp.1 Exxon Mobil Corp.1 Marathon Oil Corp.1 ConocoPhillips1 FMC Technologies, Inc.1,* Diamond Offshore Drilling, Inc.1 Occidental Petroleum Corp.1 Murphy Oil Corp.1 First Solar, Inc.1,* Hess Corp.1 Total Energy Communications - 10.1% Harris Corp.1 Facebook, Inc. — ClassA1,* VeriSign, Inc.1 Nielsen N.V.1 Gannett Company, Inc.1 Alliance Data Systems Corp.1,* Yahoo!, Inc.1,* Expedia, Inc.1 Motorola Solutions, Inc.1 Interpublic Group of Companies, Inc.1 Cablevision Systems Corp. — ClassA1 F5 Networks, Inc.1,* Omnicom Group, Inc.1 Equinix, Inc. TripAdvisor, Inc.1* Priceline Group, Inc.1,* Time Warner, Inc.1 CenturyLink, Inc.1 Amazon.com, Inc.1,* Viacom, Inc. — ClassB1 Symantec Corp.1 DIRECTV1 AT&T, Inc.1 Verizon Communications, Inc.1 Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2015 Shares Value COMMON STOCKS† - 127.0% (continued) Communications - 10.1% (continued) CBS Corp. — ClassB1 $ Twenty-First Century Fox, Inc. — ClassA1 Level 3 Communications, Inc.1,* Walt Disney Co.1 Cisco Systems, Inc.1 Windstream Holdings, Inc.1 eBay, Inc.1,* Frontier Communications Corp1 Time Warner Cable, Inc.1 Juniper Networks, Inc.1 News Corp. — ClassA1,* Comcast Corp. — ClassA1 Scripps Networks Interactive, Inc. — ClassA1 Netflix, Inc.1,* Discovery Communications, Inc. — ClassC1,* Google, Inc. — ClassA1,* Google, Inc. — ClassC1,* Discovery Communications, Inc. — ClassA1,* Total Communications Utilities - 7.7% AES Corp.1 NRG Energy, Inc.1 NiSource, Inc.1 PPL Corp.1 AGL Resources, Inc.1 SCANA Corp.1 CMS Energy Corp.1 DTE Energy Co.1 Entergy Corp.1 Exelon Corp.1 NextEra Energy, Inc.1 Public Service Enterprise Group, Inc.1 TECO Energy, Inc.1 Xcel Energy, Inc.1 Duke Energy Corp.1 Eversource Energy1 Dominion Resources, Inc.1 Pinnacle West Capital Corp.1 Wisconsin Energy Corp.1 Ameren Corp.1 Sempra Energy1 PG&E Corp.1 American Electric Power Company, Inc.1 FirstEnergy Corp.1 Integrys Energy Group, Inc.1 Southern Co.1 Consolidated Edison, Inc.1 Pepco Holdings, Inc.1 Edison International1 CenterPoint Energy, Inc.1 Total Utilities Shares Value COMMON STOCKS† - 127.0% (continued) Basic Materials - 5.4% LyondellBasell Industries N.V. — ClassA1 $ Freeport-McMoRan, Inc.1 Dow Chemical Co.1 Nucor Corp.1 International Paper Co.1 Allegheny Technologies, Inc.1 Sigma-Aldrich Corp.1 Ecolab, Inc.1 Sherwin-Williams Co.1 Air Products & Chemicals, Inc1 Eastman Chemical Co.1 International Flavors & Fragrances, Inc.1 PPG Industries, Inc.1 Mosaic Co.1,* Praxair, Inc.1 Newmont Mining Corp.1 CF Industries Holdings, Inc.1 Monsanto Co.1 Alcoa, Inc.1 FMC Corp.1 Airgas, Inc.1 EI du Pont de Nemours & Co.1 Total Basic Materials Diversified - 0.2% Leucadia National Corp.1 Total Common Stocks (Cost $203,812,580) SHORT TERM INVESTMENTS† - 0.7% Dreyfus Treasury Prime Cash Management Institutional Shares1 Total Short Term Investments (Cost $1,260,096) Total Investments - 127.7% (Cost $205,072,676) $ Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2015 Contracts Value CALL OPTIONS WRITTEN†,* - (0.4)% Call options on: SPDR Technology Select Fund Expiring April 2015 with strike price of $44.00 $ SPDR MidCap Trust Series Expiring April 2015 with strik price of $285.00 S&P 500 Index Expiring April 2015 with strike price of $2,150.00 SPDR Materials Select Fund Expiring April 2015 with strike price of $49.00 Contracts Value CALL OPTIONS WRITTEN†,* - (0.4)% - continued Call options on (continued): NASDAQ 100 Index Expiring April 2015 with strike price of $4,470.00 95 $ SPDR Energy Select Fund Expiring April 2015 with strike price of $77.00 Russell 2000 Index Expiring April 2015 with strike price of $1,260.00 Total Call Options Written (Premiums received $1,952,951) Other Assets & Liabilities, net - (27.3)% Total Net Assets - 100.0% $ Other Information(Unaudited) * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. 1 All or a portion of these securities have been physically segregated in connection with borrowings.As of March 31, 2015, the total amount seregated was $193,315,974. N.V. Publicly Traded Company plc Public Limited Company REIT Real Estate Investment Trust S&P Standard & Poor’s NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Equal Weight Enhanced Equity Income Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sale price. Exchange traded options are valued at the mean between the bid and ask prices on the principal exchange on which they are traded. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, provided such amount approximates market value. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Adviser are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”), subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments at March 31, 2015: Level 1 Investments In Securities Level 2 Investments In Securities Level 3 Investments In Securities Total Assets: Common Stocks* $ $ - $ - $ Short Term Investments - - Total Assets $ $ - $ - $ Liabilities: Call Options Written $ $ - $ - $ Total Liabilities $ $ - $ - $ *Refer to Portfolio of Investments for breakout by industry. Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs such as anticipated cash flows or collateral, spread over Treasuries, and other information and analysis. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. There were no transfers between levels for the period ended March 31, 2015. 3. Federal Income Taxes At March 31, 2015, cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation On Investments Net Tax Unrealized Appreciation On Derivatives Item 2.Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have evaluated the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing date of this report and have concluded, based on such evaluation, that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) There was no change in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended) that occurred during the registrant’s last fiscal quarter that has materially affected or is reasonably likely to materially affect the registrant’s internal control over financial reporting. Item 3.Exhibits. A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended (17 CFR 270.30a-2(a)), is attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Guggenheim Equal Weight Enhanced Equity Income Fund By:/s/ Donald C. Cacciapaglia Donald C. Cacciapaglia Chief Executive Officer Date:May 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Donald C. Cacciapaglia Donald C. Cacciapaglia Chief Executive Officer Date:May 28, 2015 By:/s/ John L. Sullivan John L. Sullivan
